Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  a claim cannot depend from itself.  This appears to be a typo and will be treated as depending from claim 1 as understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    14
    397
    media_image1.png
    Greyscale

Claims 1-4, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Diack (3,049,071), which shows all of the claimed limitations.  Diack shows: 
22 of a first diameter; and at least one generally cylindrical segment 18 of a second diameter wherein the first diameter is greater than the second diameter (fig. 3) and a ledge 21,28 is formed between the at least one generally cylindrical segment of a first diameter and the at least one generally cylindrical segment of a second diameter when the two are joined one atop the other (fig. 2).  
2. The smoker of claim 1, further comprising at least one interior component 24 suspended from the ledge (fig. 2).  
3. The smoker of any claim 1, further comprising an air inlet 12 into the at least one generally cylindrical segment of a second diameter on a lower portion thereof (fig. 2), the air inlet fed by a snorkel 31 (via draft) extending upwardly at least to a level of the at least one generally cylindrical segment of a first diameter (fig. 2).  
4. The smoker of claim 4, further comprising an ash and fuel assembly 10 within the at least one generally cylindrical segment of a second diameter (fig. 2).  
11. A smoker comprising: an upper smoker body 22 having an inner wall with an inward projection 28 proximate a bottom thereof (a portion of the member projects inward – fig. 2), and a lower smoker body 18 having an outer wall with an outward projection 21 proximate a top thereof, wherein the lower smoke body telescopically projects from the upper smoker body such that the inward projection and outward projections join to form a ledge inside the smoker (fig. 2).  
12. The smoker of claim 11 further comprising a plurality of fasteners 36,37,38,39,40 that selectively rigidly attach the inward projection in a fixed relationship to the outward projection (fig. 2,3).  
15. The smoker of claim 14, further comprising further an air inlet 12 into the floor of the lower smoker body, the air inlet fed by a snorkel 31 (via draft) extending upwardly at least to a level of the upper smoker body (fig. 2).  

Claims 1, 4-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stephen (3,330,266), which shows all of the claimed limitations.  Stephen shows: 
1. A smoker comprising: at least one generally cylindrical segment 14 of a first diameter; and at least one generally cylindrical segment 12,16 of a second diameter wherein the first diameter is greater than the second diameter (fig. 2 shows the outermost diameter of segment 14 greater than the outermost diameter of segment 12 at elements 42,44) and a ledge 42,44 is formed between the at least one generally cylindrical segment of a first diameter and the at least one generally cylindrical segment of a second diameter when the two are joined one atop the other (fig. 2).  
4. The smoker of claim 4, further comprising an ash and fuel assembly 16,34 within the at least one generally cylindrical segment of a second diameter (fig. 2).  
5. The smoker of claim 4, further comprising an ash pan 14,16,18 with circumferentially located air ports 80,82 suspended above a floor 14 of the at least one generally cylindrical segment of a second diameter so as to form a void between the ash pan and the floor (fig. 2).  
6. The smoker of claim 1, wherein a diffuser plate 34,38 is suspended from the ledge by brackets 30,32 that do not fasten to the ledge (fig. 2).  
7. The smoker of claim 1, further comprising a wheeled cart 20 affixed to one of the at least one generally cylindrical segment of a first diameter and at least one generally cylindrical segment of a second diameter (fig. 2).  
8. The smoker of claim 1, wherein the at least one generally cylindrical segment of a first diameter provides a hinged 54 lid 52 with an exhaust 50.  
9. The smoker of claim 8, further comprising at least one valve-controlled input feeding into the at least one generally cylindrical segment of a second diameter (col. 2, lines 48-54).  
10. The smoker of claim 9, further comprising at least one valve-controlled exhaust feeding from the at least one generally cylindrical segment of a first diameter (fig. 1,2).  
11. A smoker comprising: an upper smoker body 14 having an inner wall with an inward projection proximate a bottom thereof (the wall projects inward relative to outer member 44 – fig. 2), and a lower smoker body 12,14,16,18 having an outer wall with an outward projection 42 proximate a top thereof, wherein the lower smoke body telescopically projects from the upper smoker body such that the inward projection and outward projections join to form a ledge inside the smoker (fig. 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephen (3,330,266) in view of Diack (3,049,071) and (Regen 6,543,435).  Stephen discloses substantially all of the claimed limitations, but fails to specifically recite the claimed snorkel and plurality of fasteners.
As regards the claimed snorkel, Diack, in the same or related field of endeavor, teaches that it is known in the art to provide a snorkel 31.
Diack teaches that such an arrangement provides for control of the gasses and vapors flow (col. 1, line 71 – col. 2, line 3; col. 2, lines 57-65)
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the snorkel arrangement as taught by Diack into the invention disclosed by Stephen, so as to provide for control of the gasses and vapors flow.
As regards the claimed snorkel, Regen, in the same or related field of endeavor, teaches that it is known in the art to provide fasteners 403.
Regen teaches that such an arrangement provides for maintaining the relative position of the components (col. 6, lines 1-9)
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the snorkel arrangement as taught by Regen into the invention disclosed by Stephen, so as to provide for securing the components.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

April 2, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762